 Case 2:19-cv-21411-WJM-MF Document 15 Filed 09/16/21 Page 1 of 5 PageID: 187



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 HYEONIL SON,

               Plaintiff,
                                                          Civ. No. 2:19-cv-21411 (WJM)
        v.
                                                                     OPINION
 JUNG KIM a/k/a JUNG B. KIM,

               Defendant.


WILLIAM J. MARTINI, U.S.D.J.

        This matter comes before the court on Plaintiff Hyeonil Son’s (“Plaintiff”) motion for
default judgment against Defendant Jung Kim (“Defendant”), also known as Jung B. Kim,
based on the claim that Defendant fraudulently induced Plaintiff into loaning him $200,000
for a fake recycling business, a loan that Defendant never repaid. ECF No. 14. For the reasons
expressed below, Plaintiff’s motion will be GRANTED.

       I.     DISCUSSION

        “Federal Rule of Civil Procedure 55(b)(2) provides for entry of a default judgment in
favor of a plaintiff where a defendant has failed to plead or otherwise defend.” Catanzaro v.
Fischer, 570 F. App’x 162, 165 (3d Cir. 2014). Although “the entry of a default judgment is
left primarily to the discretion of the district court,” the United States Court of Appeals for
the Third Circuit has “repeatedly stated [its] preference that cases be disposed of on the merits
whenever practicable.” Hritz v. Woma Corp., 732 F.2d 1178, 1180-81 (3d Cir. 1984). Thus,
to ensure granting default judgment is the most appropriate form of relief in a case, the Court’s
analysis proceeds in various steps.

              A. Jurisdiction, Service of Process, and Entry of Default

        First, the Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1332(a), as Plaintiff is domiciled in Illinois, Defendant is domiciled in New Jersey, and the
amount in controversy exceeds $75,000. Both the docket and the record on the instant motion
reflect that after an extensive investigation into Defendant’s whereabouts, Plaintiff properly
served Defendant with a copy of the Summons and Complaint on August 12, 2020, at his
current New Jersey address. ECF No. 8; Ex I, Pl. Mot., ECF No. 14-12. To date, Defendant
has not filed an answer or responded to the Complaint or otherwise appeared in this action.
 Case 2:19-cv-21411-WJM-MF Document 15 Filed 09/16/21 Page 2 of 5 PageID: 188



The Clerk properly entered default against him on May 6, 2021, and the present unopposed
motion followed.

              B. Whether Plaintiff Has Stated a Cause of Action

        Next, the Court must determine whether Plaintiff has sufficiently stated a cause of
action against Defendant based upon the unchallenged allegations set forth in the Complaint.
See Chanel, Inc. v. Gordashevsky, 558 F.Supp.2d 532, 536 (D.N.J. 2008). “A consequence
of the entry of a default judgment is that the factual allegations of the complaint, except those
relating to the amount of damages, will be taken as true.” Comdyne I, Inc. v. Corbin, 908
F.2d 1142, 1149 (3d Cir. 1990) (internal quotation marks and citation omitted). “[D]efendants
are deemed to have admitted the factual allegations of the Complaint by virtue of their default,
except those factual allegations related to the amount of damages.” Doe v. Simone, 2013 WL
3772532, at *2 (D.N.J. July 17, 2013).

       The gravamen of Plaintiff’s Complaint is that Defendant fraudulently induced Plaintiff
to lend him $200,000 by pretending to be the owner of a recycling business, which he was
not, and pretending to have “plentiful assets” in the form of four commercial vehicles to secure
the loan, which was also untrue. Compl. ¶¶ 20-22, ECF No. 1. Defendant, of course, never
repaid the loan, resulting in a $200,000 loss to Plaintiff. A more detailed account of Plaintiff’s
allegations is as follows:

        In 2016, Plaintiff travelled from South Korea, where he was living and working at the
time, to Pennsylvania to visit his wife and children. Compl. ¶ 8, ECF No. 1. During this visit,
Plaintiff met Defendant, who represented himself as the owner of BN Recycling, Inc., a New
Jersey corporation that he “set up” at 489 West Street in Fort Lee, New Jersey. Id. ¶¶ 6-8.
Although not memorialized in the Complaint, Plaintiff certifies that he visited this address
with Defendant and there indeed appeared to be a recycling business on site. Pl. Cert. ¶ 5,
ECF No. 14-1; Pl. Br. at 2, ECF No. 14-2. He further certifies that he “had no reason not to
believe that Defendant was the owner of the company.” Pl. Cert. ¶ 5, ECF No. 14-1; Pl. Br.
at 2, ECF No. 14-2. Defendant, however, was not the owner of this recycling business.
Compl. ¶ 20, ECF No. 1. Instead, he owned an entity named Yu Recycling Inc. located at
421 Broad Avenue in Palisades Park, New Jersey. Cert. of Inc., Ex. H, Pl. Mot., ECF No. 14-
11. Again, while also not memorialized in the Complaint, Plaintiff’s counsel certifies that his
investigation into this matter revealed that the Palisades Park address belonged to a restaurant
owned by someone else, and the premises was never leased to Defendant or to Yu Recycling
Inc. Kim Cert. ¶ 10, ECF No. 14-3.

        At the end of 2017, Plaintiff obtained a green card in preparation for his move to the
United States to join his family. Compl. ¶ 9, ECF No. 1. In January of 2018, knowing that
Plaintiff was still in South Korea and was looking for financial stability once he moved,
Defendant told Plaintiff he was seeking a loan to finance the purchase of additional vehicles
for his recycling business. Id. ¶ 10. Plaintiff agreed to loan him $200,000, and Defendant
prepared and forwarded a signed and notarized Loan Agreement. Id. ¶ 11.

                                                2
 Case 2:19-cv-21411-WJM-MF Document 15 Filed 09/16/21 Page 3 of 5 PageID: 189




       The Loan Agreement, which is attached to Plaintiff’s Complaint as Exhibit A, required
Plaintiff to wire the $200,000 loan amount in Korean currency to a person designated by
Defendant in Korea. Id. ¶ 12. On February 1, 2018, Plaintiff wired the funds to the accounts
of two of Defendant’s designated individuals, Hyun Sook Lee and Dae Eui Hong, in the
amounts of $50,000 and $150,000, respectively. Id. ¶ 13. Defendant then drafted and
notarized receipts of the funds and forwarded the receipts to Plaintiff’s wife. Id. ¶ 14. The
receipts are attached to Plaintiff’s Complaint as Exhibit B. The Loan Agreement then required
Defendant to pay Plaintiff $4,000 per month in interest for twenty-four (24) months, after
which Defendant would return to Plaintiff the principal loan amount. Ex. A, Compl., ECF
No. 1. The Loan Agreement identified four vehicles as collateral for the loan. Id.

       Upon Plaintiff’s arrival in the United States, Defendant made the $4,000 monthly
interest payments for March and April of 2018. Compl. ¶ 14, ECF No. 1. But the check for
May’s interest payment was returned for insufficient funds. Id. ¶ 15. A copy of the bounced
check, which identifies the account owner as BN Recycling Inc., is attached to Plaintiff’s
Complaint as Exhibit C. When Plaintiff demanded that Defendant repay the full loan principal
immediately, Defendant gave Plaintiff a check for $200,000 from a closed account under Yu
Recycling, Inc. Id. ¶ 16. A copy of the check is attached to Plaintiff’s Complaint as Exhibit
D. Defendant then gave Plaintiff another check for $200,000 from a personal account, which
also turned out to be closed. Id. A copy of that check is not attached to the Complaint.
Defendant told Plaintiff the accounts were closed because “he was being wrongfully
investigated by the FBI” and warned Plaintiff that if he “were to file an action [to recover the
loan], he would never give him his money back.” Id. ¶ 17.

       This civil action ensued. Plaintiff’s Complaint asserts two claims for common law
fraud and conversion but seeks default judgment on the fraud claim alone.

        “To make out a fraud claim, a plaintiff must generally show: (1) a material
misrepresentation of a presently existing or past fact; (2) knowledge or belief by the defendant
of its falsity; (3) an intention that the other person rely on it; (4) reasonable reliance thereon
by the other person; and (5) resulting damages.” Bruck v. Gorman, No. 15-252 (JBS), 2015
WL 9459920, at *5 (D.N.J. Dec. 23, 2015) (citing Jewish Ctr. of Sussex County v. Whale, 432
A.2d 521, 524 (N.J. 1981)). Plaintiff has pleaded enough facts to demonstrate that all five
elements have been met and that Defendant committed fraud, even considering the heightened
pleading requirements for fraud claims under Federal Rule of Civil Procedure 9(b). Knowing
that Plaintiff was looking for opportunities to financially support himself and his family once
he moved to the United States, Defendant intentionally lied about his ownership interests and
his assets to steal $200,000 from Plaintiff under the guise of a loan for a recycling company
that, in reality, did not exist. Plaintiff has therefore stated a valid claim for fraud against
Defendant.

              C. Whether Plaintiff is Entitled to a Default Judgment


                                                3
 Case 2:19-cv-21411-WJM-MF Document 15 Filed 09/16/21 Page 4 of 5 PageID: 190



       Having determined the Complaint alleges a viable cause of action against Defendant,
the Court considers whether entry of default judgment is appropriate by making “explicit
factual findings as to: (1) whether the party subject to default has a meritorious defense, (2)
the prejudice suffered by the party seeking default, and (3) the culpability of the party subject
to default.” Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177
(D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)).

        First, the Court is unable to ascertain whether Defendant has meritorious defenses
because he has not answered the Complaint or otherwise appeared in this action. See Stanhope
v. Bank of America, N.A., No. 16-2040 (NLH), 2016 WL 6645770, at *4 (D.N.J. Nov. 9,
2016). Second, Plaintiff will be prejudiced absent a default judgment because he will have
no alternative means of vindicating his claims against Defendant. Id. Finally, Defendant’s
failure to respond permits the Court to draw an inference of culpability on his part. See Joe
Hand Promotions, Inc. v. Waldron, No. 11-849 (RBK), 2013 WL 1007398, at *4. The factors,
on balance, therefore weigh in favor of entering default judgment against Defendant. The
Court will grant Plaintiff’s motion.

              D. Damages

       The remaining question is the appropriate damages to award.

       Plaintiff seeks treble damages in the amount of $800,000, three times the amount of
the loan principal, pursuant to the New Jersey Consumer Fraud Act (“CFA”), N.J. Stat. Ann.
§ 56:8-19. Pl. Br. at 4, ECF No. 14-2. But violation of the CFA is a cause of action not
pleaded in Plaintiff’s Complaint. The Court therefore defers to the Complaint which seeks
compensatory and punitive damages “not less than $200,000” for Plaintiff’s common law
claims. With regard to compensatory damages, the Court finds that Plaintiff is entitled to
judgment in the amount of $288,000—comprised of $200,000 for the principal loan amount
and $88,000 for the twenty-two (22) months of unpaid interest payments—for Defendant’s
fraud.

        With regard to punitive damages, such damages are a “limited remedy” and are
governed by the New Jersey Punitive Damages Act (“NJPDA”), N.J. Stat. Ann. § 2A:15– 5.9,
et. seq. See Stanhope, 2016 WL 6645770, at *5. The NJPDA requires Plaintiff to demonstrate
“by clear and convincing evidence, that the harm suffered was the result of the defendant’s
acts or omissions, and such acts or omissions were actuated by actual malice or accompanied
by a wanton and willful disregard of persons who foreseeably might be harmed by those acts
or omissions.” N.J. Stat. Ann. § 2A:15–5.12(a). The NJPDA defines actual malice as “an
intentional wrongdoing in the sense of an evil-minded act” and defines “wanton and willful
disregard” as a “deliberate act or omission with knowledge of a high degree of probability of
harm to another and reckless indifference to the consequences of such act or omission.” Id. at
§ 5.10. As pleaded in the Complaint, Plaintiff’s allegations describe the unfortunate but
typical scenario of a trusting individual exploited and swindled out of a significant amount of
money by a con man. These allegations do not, however, rise to the level of actual malice or

                                               4
 Case 2:19-cv-21411-WJM-MF Document 15 Filed 09/16/21 Page 5 of 5 PageID: 191



wanton and willful disregard necessary to justify an award of punitive damages. Cf. Stanhope,
2016 WL 6645770, at *5 (awarding punitive damages on a common law fraud claim and
finding defendants’ actions to be “the epitome of actual malice” where they stole money from
their blind and paralyzed son and lied to him about his bank balances in order to buy
themselves “lavish” items). Accordingly, having failed to plead the requisite intent and
culpability for an award of punitive damages under the NJPDA, Plaintiff cannot recover
punitive damages here.

              E. Attorneys’ Fees and Costs

       Plaintiff states that if awarded the requested $800,000 in damages, he will waive his
claim for legal fees and costs. Pl. Br. at 6, ECF No. 14-2. As the Court has not awarded him
the requested sum, the Court will grant Plaintiff the opportunity to file an application for
attorneys’ fees and costs pursuant to Local Civil Rules 54.1 and 54.2. Plaintiff shall file such
application within thirty (30) days after entry of this Opinion.

       II.    CONCLUSION

      For the reasons stated above, Plaintiff’s motion for default judgment, ECF No. 14, is
GRANTED. Defendant shall pay Plaintiff $288,000 pursuant to the accompanying Judgment
and Order.


                                                        /s/ William J. Martini
                                                   WILLIAM J. MARTINI, U.S.D.J.


Date: September 16, 2021




                                               5
